Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.

Claim Status
Applicant’s claim amendments and arguments filed 01 March 2021 are acknowledged.
Claims 1, 9, 12, 14, 17, 19 & 20 are pending. 
Claims 2-8, 10, 11, 13, 15, 16 & 18 are cancelled. 
Claim 1 is amended. 
No claims are withdrawn.
Claims 1, 9, 12, 14, 17, 19 & 20 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Withdrawn Objections/Rejections 
The objection to claim 12 is withdrawn because the claim status identifier is now correct.
The rejection of claim 1 under 35 U.S.C. 112(a)-NEW MATTER and 35 U.S.C. 112(b) is withdrawn due to the claim amendment which deletes 35 wt% of 1-hydroxyethane-1,1-diphosphonic acid and deletes the improper preposition, “of.”

New and Maintained Objections/Rejections 
Claim Objections
Claims 1, 9, and 17 are objected because of the following informalities: claim 1 is objected to because it intermixes two different ways of denoting amount by weight. Specifically, claim 1 recites “wt%” but also recites “% by weight.”
Applicant may wish to consider whether amending the claim use only one way to denote the amount by weight would obviate the objection. If Applicant elects to recite “wt%”, Applicant may wish to consider whether “wt. %” would be better grammatically.
Claim 1 is also objected to because it fails to use the abbreviation earlier established to denote “the second polymer layer…” Consider amending claim 1, lines 20-21, to recite “the second polymer layer (S2)…” 


Applicant may wish to consider whether an amendment to recite “the sachet (S)…” would obviate the objection.
The analysis is the same as it applies to “the barrier layer” in claim 17.
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 12, 14, 17, 19 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 16-17 recite “selected from the group comprising polypropylene…” This is an open list of alternatives and is an improper Markush grouping. MPEP 2173.05(h) directs “[i]f a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group “comprising” or “consisting essentially of” the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.


Claim 1 recites the limitation "the oxidative color changing of keratinic fibers" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether a claim 1 amendment to recite, “A cosmetic product for oxidative color changing of keratinic fibers…” would obviate the rejection.

Claim 1 also recites the limitation "the wall of sachet (S) comprises..." in line 15. There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether a claim 1 amendment to recite, “the sachet (S), whose wall comprises…” would obviate the rejection. Support for such an amendment is present at [0001] of the specification.
Claims 9, 12, 14, 17, 19 & 20 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1 and do not clarify the issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17 stands rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 17 depends from claim 1. Claim 1 recites “a barrier layer…has a thickness of 10 to 250 nm”, yet claim 17 expands the thickness of the barrier layer to be 1-1000 nm (emphasis added). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant makes no arguments pertaining to the outstanding 35 USC 112(d) rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12, 14, 17, 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Kleen (US 2006/0277694; previously cited), Kerr (US 2013/0167865, previously cited), Kashiba (US 6,391,407; previously cited), Utz (US 6,503,634; previously cited), Yoshihara (JP200246209; 2002; previously cited), Kravtchenko (US 2009/0031505; previously cited) and Jachowicz (US 2005/0025736; previously cited).
*Note: All page/paragraph numbers refer to the English translations. 
With regard to claims 1, 9, 12, 14, 17, 19 and 20, Kleen teaches a two component composition for coloring keratin fibers in which the two components are packaged separate from each other in an aluminum tube (abstract; [0249]).  Component A [Applicant’s Component B] contains an oxidation precursor (abstract). Composition B [Applicant’s Component A2], the oxidizing composition, very particularly prefers hydrogen peroxide and in Examples B1 & B2 teaches inclusion of hydrogen peroxide in an amount of 6.0-9.0% (i.e. A2; [0127] & [0247]). Kleen teaches additional active ingredients, additives and auxiliaries may be included in Preparation A or Preparation B and in Example B1 teaches the stabilizer dipicolinic acid in an amount of 0.1% and the stabilizer 1-hydroxyethane-1-1-diphosphonic acid (Turpinal SL) in an amount of 0.24% ([0151], [0245] & [0247]). Kleen in Examples B1 and B2 teaches the compositions contain water in an amount of 69 & 76.29%, thereby the ordinary skilled artisan would immediately envisage inclusion of 69-76.29% water in the oxidizing composition (A1; [0247]).  Kleen teaches inclusion of additional active ingredients, additives and auxiliaries may be included in Preparations A or Preparation B and in Example B1 teaches the stabilizer sodium benzoate (i.e. a benzoic acid derivative) in an amount of 0.04% in conjunction with hydrogen 
However, Kleen does not teach Component A is packaged in a sachet with a barrier layer which includes inorganic-organic hybrid polymers and that the barrier layer has a thickness of 10 to 250 nm and 0.01 to 0.5% by weight of diphosphoric acid and/or a physiologically acceptable salt thereof.
In the field of packaging which reduces the exposure of the contents to oxygen, Kerr teaches a hair colorant container which is a sachet with a laminate structure (abstract).  Kerr teaches his sachets enable easy and fast dispensing as compared to the aluminum tubes used in the art which may lead to uncontrolled movement, increasing the possibility of depositing the hair colorant onto the inner walls of the bottle neck or slipping out of the neck and depositing the colorant component onto the outside of the bottle neck [0039]. Kerr further teaches his sachets are capable of “replacing, i.e. substituting both, an aluminum tube containing a hair dye component and a PVC bottle containing a developer component” [0048]. Kerr teaches an embodiment which is a three layer laminate in which the first layer of the container comprises polyethylene (i.e. S1), the second layer comprises aluminum (i.e. SBa) and the third layer which preferably comprises polyethylene terephthalate (i.e. S2; [0070]-[0073]). Kerr teaches the first layer of the container comprises polyethylene in a thickness of about 70 to µm to about 100 µm (S1) [0081]. Kerr teaches the polyethylene terephthalate containing layer of his laminate has a thickness of about 12 μm ([0084]). Kerr teaches an additional layer of the container comprises ethylene methacrylic acid (i.e. the adhesive SK layer) with a thickness of about 18 to about 25 µm [0102]. Kerr teaches embodiments in which the overall thickness of the laminate having a plurality of layers has a thickness of about 100 μm to about 150 μm ([0084] & [0101]).

In the field of packaging which reduces the exposure of the contents to oxygen, Utz teaches a composite with excellent barrier properties against gases (including oxygen) and water vapor that is used for packaging (abstract; col. 1, lines 40-45; col. 6, lines 10-15). Utz teaches aluminum and other vaporized metals and polymers that are provided onto vaporized metal substrates have the problem of being susceptible to gases and water vapor which make them unsuited for applications which have high barrier requirements (col. 1, lines 15-35). Utz teaches the barrier properties of a composite comprising a silicon oxide film are increased by a factor of 100 after application of his ORMOCERs (col. 2, lines 55-67). Utz teaches aluminum oxide may be used instead of the silicon oxide (col. 3, lines 1-10).  Utz teaches ORMOCER films have a  to 15 μm (i.e. 1,000 nm – 15,000 nm, col. 3, lines 45-65).
In the field of packaging which reduces the exposure of the contents to oxygen, Yoshihara teaches barrier laminate film for packaging substances including pharmaceuticals and chemicals ([0001] & [0002]). Yoshihara teaches his barrier laminate film is used in applications requiring prevention of oxygen and water vapor permeation to better prevent the deterioration of contents packaged within the barrier laminate film ([0002]). Yoshihara teaches the ORMOCER layer in the laminate provides extremely high gas barrier properties (pg.13).Yoshihara teaches the ORMOCER layer has a thickness from 0.05 to approximately 0.95 μm (i.e. 50 nm to approximately 950 nm; pg. 10). Yoshihara teaches an embodiment in which his laminate comprises an ORMOCER layer with a thickness of 0.25 μm (i.e. 250 nm; pg. 16). Yoshihara links the thickness of ORMOCER layer to its properties by teaching when the ORMOCER layer thickness is smaller than the 0.05 to approximately 0.95 μm range, it cannot be expected to provide gas barrier synergistic with an ORMOCER containing metal oxide layer (pg. 10). Yoshihara teaches when the ORMOCER layer is larger than the 0.05 to approximately 0.95 μm range there is a risk of cracks in the coating film which decreases its barrier performance (pg. 10).
In the same field of invention as hair dyes and bleaches, Kravtchenko teaches an aqueous composition for bleaching human hair which comprises hydrogen peroxide (abstract). The bleaching step may also be combined with a step of dyeing hair with at least one direct dye and/or at least one oxidation dye precursor ([0002] & [0174]). Kravtchenko teaches the aqueous 
In the same field of invention as hair dyes and bleaches, Jachowicz teaches a composition for oxidizing or reducing compositions that are required in hair coloring and bleaching (abstract). Jachowicz teaches the pH of the compositions applied to the keratinous material is generally between 2 and 12, preferably between 3 and 8, and may be adjusted to the desired value by means of acidifying or alkalinizing agents that are well-known in the art in compositions applied to keratinous materials ([0116]). The composition of the invention can contain at least one alkalizing or acidifying agent in amounts from 0.01 to 30 wt % of the total weight of the composition ([0116]).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified the Kleen’s two component cosmetic product by substituting the phosphoric acid in Kleen’s preparation with 0.01 to 30 wt % of the acidifying agent, orthophosphoric acid/diphosphoric acid, as suggested by the combined teachings of Kravtchenko and Jachowicz and packaging it in Kerr’s sachet which has been modified by substituting the aluminum oxide barrier layer with Utz’s ORMOCER film having a thickness between 0.05 to approximately 0.95 μm as suggested by the combined teachings of Kashiba, Utz and Yoshihara because Kleen, Kerr, Kashiba, Utz, Yoshihara, Kravtchenko, and Jachowicz are directed to acidic hair coloring compositions containing hydrogen peroxide in conjunction with an acidifying agent/acids to adjust the pH of the composition to the acidic range, and oxygen blocking packaging which may be beneficial in which to store them. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to adjust the pH of the hydrogen peroxide containing hair coloring to the acidic range with 
With regard to the amount of water, hydrogen peroxide, sodium benzoate/physiologically acceptable salt of benzoic acid, orthophosphoric acid/diphosphoric acid, dipicolinic acid, 1-hydroxy- ethane-1-1-diphosphonic acid and the thickness of the polyethylene containing first polymeric layer, the thickness of the polyethylene terephthalate containing second layer, the thickness of the barrier layer, the thickness of ORMOCER layer and the total thickness of the laminate, these parameters  fall within or overlaps with those suggested by the combined teachings of Kleen, Kerr, Kashiba, Utz, Yoshihara, Kravtchenko and Jachowicz. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
	Applicant disagrees with the rejection due to the extensive number of references (reply, pg. 6).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In the instant case, the number of references show how the hair dye/bleaching field has evolved from packaging in aluminum tubes to packaging in metal vapor-deposited resin films. The field of packaging is evolving to reduce the exposure of contents to oxygen using ORMOCER’s. The field is optimizing the ORMOCER layer and recognizes the thickness of the ORMOCER layer as a parameter linked to layer integrity and reduction in package contents to oxygen. 

Applicant argues prior art packaging for containing hydrogen peroxide has a tendency to burst and/or lose water (reply, pg. 6). Applicant argues their invention overcomes this problem by using a combination of stabilizers (reply, pg. 6-7).
This is not persuasive because the instant specification states the sachets are filled with special stabilizers including 2,6-dipicolinic acid, 1-hydroxyethane-1,1 -diphosphonic acid (HEDP), benzoic acid ([0021]  & [0023]).  The combined teachings of Kleen, Kerr, Kashiba, Utz, Yoshihara, Kravtchenko and Jachowicz suggest these stabilizing reagents in compositions packaged in a sachet having an ORMOCER layer.

Applicant points to unexpected results present in the specification in which the inventive composition having the stabilizers did not swell or burst the packaging while compositions free of such stabilizers did swell and burst the packaging (reply, pg. 6-7). Applicant argues the prior art does not recognize this stabilizer agent property (reply, pg. 7).
The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness (MPEP 2143. II). In the instant case, the combined In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Further, the effect of limiting swelling and bursting of the packaging by the stabilizer is a property inherent to the stabilizers. The composition suggested by the combined teachings of the prior art would necessarily also have the effect of limiting swelling and bursting. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/NICOLE P BABSON/Primary Examiner, Art Unit 1619